Mr. President,
Mr. Secretary General,
Your Excellencies,
Ladies and Gentlemen,
I would like to start my intervention by congratulating His Excellency Mr. Volkan Bozkir on his election as President of the General Assembly, and I would also like to congratulate the Secretary General, Antonio Guterres, and the Secretariat of the United Nations. The celebration of the 75th anniversary of the United Nations and of this great Assembly of all the peoples of the world, which was created with the primary objective of constructing multilateralism as way of implementing a system of values and a code of conduct based on cooperation, will undoubtedly be remembered as the year that the SARS-CoV-2 coronavirus pandemic shook the very pillars of our societies.
The magnitude of this public health emergency has required an unprecedented mobilization of resources. Governments and institutions, civil and social organizations have all invested great energy in the fight against COVID-19. However, the first response and the most heroic efforts have come from all our health professionals. Therefore, I would like to take advantage of this general debate at the United Nations to vindicate their work. Not only have they demonstrated their professional value, but they have also shown their immense human quality, because, unfortunately, this virus has often deprived us of contact and the accompaniment of persons near to us, who are so necessary in moments of difficulty. However, in spite of all, the men and women of the health services have provided constant support to the people and families that have had to live through such adversity.
All of our countries are suffering the consequences of this pandemic; the virus knows no borders. I want to pass on my affection and extend my sympathy to all those families that have unfortunately lost loved ones.
In 1945, the United Nations emerged from the ruins of the most devastating war in history. The organization has led the way in tackling universal challenges and created an institutional framework that has made significant progress in areas of such importance as human rights, poverty eradication, the consolidation of democratic institutions, the fight against climate change and the promotion of sustainable development, and it has also provided protection for the most vulnerable in armed conflicts. Thanks to multilateralism, the United Nations has often been able to reach areas where traditional diplomacy has not. Even at times such as the present one, in which the pandemic has exposed the weaknesses of States, the United Nations has continued to see cooperation as an antidote to confrontation. From this perspective, I would like to highlight the work that the organization has carried out, especially under its Secretary General, within a context as fragile as the present situation which, unfortunately, shares many common points with the scenario that led to the founding of the United Nations.
On 23 March, the Secretary General called for a ceasefire to put an end to all hostilities throughout the world, and he asked us to join forces against this pandemic and to facilitate the work of humanitarians. “The fury of the virus illustrates the folly of war... Silence the guns... Let us take inspiration from the coalitions and dialogue slowly taking shape among rival parties to enable joint approaches to COVID-19”, Mr. Antonio Guterres urged. This was an appeal to our good sense which we hope will be permanent, and Andorra aligns itself fully with his call.
In a similar way, the United Nations has spared no effort in planning and offering a response to help pave the way for the recovery of those countries where the pandemic has wreaked most havoc, those countries where the massive destruction of broad sectors of the economy will be long-lasting. This response must underpin a more sustainable and inclusive type of development that leaves nobody behind.
The United Nations has continued to broaden its sphere of action in recent years: ranging from improvements to people’s living conditions to development-related matters that have become key elements of the multilateral agenda. Development has been viewed as a formula to eradicate poverty, to fight against inequality and injustice, and to initiate climate action. It is clear that the pandemic has worsened the situation, but it must also serve as an incentive to push for a paradigm change, and the Government of Andorra is convinced that now is the right moment to build a better and greener world, both at a national level, by approaching sustainability in a transversal manner and as a main line of political action, and at an international level within the area of cooperation; because the world must be sustainable or it will cease to be.
This requires the involvement of everybody, public authorities, civil society and private initiative, science and knowledge, all inspired by the Sustainable Development Goals and the principles of Human Rights that should lie at the core of all our actions.
In specific terms, the world cannot be sustainable, nor can there be sustained growth without the active participation of women at every level. It is now twenty-five years since the Beijing Platform was adopted, and many elements still need to be built on that base. We can no longer tolerate the vulnerabilities endured by women, which have been exacerbated by the pandemic, ranging from the violence they suffer to discrimination in basic rights such as access to health and education. We must use all the means that are necessary to prevent the global disorder caused by COVID-19 from being used to roll back rights. We need to move forward with agendas that are not regressive for women. Now is the time; this is our opportunity to give full meaning to the Beijing Declaration and Platform for Action, the most ambitious plan for the promotion of women’s rights established thus far. And, accordingly, we must take advantage of this moment to rebuild and approach this crisis from a gender perspective whereby all women and girls can exercise their freedoms, realize their rights and participate in decision-making.
On the other hand, when rebuilding after COVID-19, children must be protected in all governmental actions, and especially within the area of education, understood as the fundamental, universal and indivisible right that it is. Surely, there is no better weapon to help overcome discrimination and prejudice than to make sure that all our children have access to education. This education should take the form of training inspired by the principles of human rights, diversity and integration, and respect for and alignment with nature. We need to understand that the function of education is a responsibility of society as a whole, a responsibility of all adults who live and interact with our children and young people.
There are many situations that need to be considered and observed in a transversal manner; gender equality, attention to children and young people, the participation and protection of the elderly, non-discrimination of people with disabilities. The realities of the present, the uncertainties of the future and the experience of the past have shown us the need to teach values and invest our efforts to ensure that schools are able to apply themselves to meeting increasingly greater demands. The success of our societies is based on this growth in human capital through education and training.
Once again, I would like to reaffirm my country’s commitment to the international community as we all seek to build up the momentum that is necessary to promote quality education as a mechanism for guaranteeing equal opportunities.
Mr. President,
The fight against climate change continues to be one of the priorities of Andorra, a country with a special awareness of the natural environment. This year was to be a significant year for climate action through the plan for a new scenario of understanding, marked by the ratification of new objectives to reduce greenhouse gas emissions, within the framework of the Climate Change Conference COP26 that was to be held in the United Kingdom. Andorra approved the Paris Agreement of 2015 without any doubt or hesitation, and we passed a law on Energy Transition and the Fight against Climate Change that reflects our contribution to the Paris Agreement. Indeed, we were one of the first countries to establish a plan to reduce emissions because we have experience in working towards becoming a sustainable country since we are aware that we must preserve our resources and our natural environment for future generations. For this reason, we will spare no effort in the fight against climate change.
Another action that removes any doubt there may be about our conviction and our commitment to the fight against climate change in all its areas is the role we have been playing heading the Pro Tempore Secretariat of the Ibero-American Summit for a period of two years under the motto “Innovation for Sustainable Development- Objective 2030”. The joint declaration adopted by the Environment Ministers at the Environment Conference on 16 September last, is one of the high points of our presidency and it will allow us to build an environmental agenda among the 22 Member States of the Ibero-American Conference.
The crisis triggered by COVID-19 is having a profound impact on the daily lives of many families, and our country is no exception. The sense of responsibility and duty that we feel towards our fellow citizens has led the Government of Andorra to review the road map envisaged by this legislature, and we have developed an action plan based on our conviction that the decisions we make must increase the potential of our country as it moves towards the development and preservation of sustainability in the medium and long term.
This realistic plan builds on the strengths of our country, such as our health and social protection system, the educational model and the country’s high level of public safety, its historical uniqueness, cultural diversity and privileged natural environment. However, the plan also identifies, as one would expect, some aspects that need to be improved and this is based on our belief that sustainability — understood in the transversal sense — has to be the main guiding line of any political action. For this reason, we have developed a roadmap because we are aware that the impact of any actions taken at this moment will have an effect that will endure way beyond the present time. All these actions are in line with the Sustainable Development Goals, because as government institutions we must be the main catalysts of the change that is being promoted from the United Nations.
These initiatives are supported by three pillars: welfare and cohesion, economics and innovation, and alliances for change, and we want to achieve these with transparency, participation, proximity, efficiency and equality.
Your Excellencies,
The SARS-CoV-2 pandemic has forced us into unimaginable situations. The world was brought to a sudden halt only a few weeks after the first victim of COVID-19 was announced: schools, factories, offices, roads, stadia etc. all felt silent in order to fight an invisible enemy and this also allowed us see that the world would never be the same again.
We have seen digitalization take giant steps in a matter of weeks, and we have also seen how teleworking has become the norm and education non-presential, obliging millions of people to become technologically literate. But we have also seen cracks appear in this process; we have had to reconsider some of the values of our system of caring for the elderly, who have been the main victims of this virus; we must remember that teleworking does not bring a better work-life balance when home spaces are not appropriate or adequate; we have seen how distance learning has highlighted deep inequalities among families that cannot access services, and we have suffered an overexposure to information which, apart from reducing human contact, has sometimes created manipulable and unsafe environments.
But there is also hope, because, more than ever, we have seen a flourishing of values such as solidarity and empathy, sincere recognition of all our health and healthcare professionals, a sense of civility and the responsibility of the population in favor of the common interest, as well as an increased ecological awareness.
Ladies and Gentlemen,
Today, in the year that we are commemorating the 75th anniversary of the United Nations, Andorra wants to add its voice to those that support an organization that represents the very essence of multilateralism, and which in recent years has managed to preserve its initial spirit while evolving at the same time. Now, more than ever, we must appeal to and recognize the spirit and vision of the UN’s founders, who were able to overcome the obstacles of a terrible war as well as difference of opinions in order to preserve mankind.
Far from being an ideal world, we know we must face up to challenges such as the persistence of conflicts that have still not been resolved, bloody scenarios, an imbalanced world from which poverty has not disappeared, where famine is on the increase, where access to health is not universal and where climate change is the clearest sign of structural deficiencies; in short, a world where the Universal Declaration of Human Rights has several readings and applications. But we must pull together to revert this situation, and work from an open, integrated, participative and inclusive position such as that created by multilateral organizations.
We need to make progress in many areas. We already know where we want to go, but getting there is always the most complicated part. This is why we want to recognize the work carried out by the Secretary General in reforming the development system, and the contributions that States have made to the resolutions and proposals for improvement. However, it is undeniable that we have no time to lose, and we must build up our knowledge about procedures and work with experts in efficiency if we want to respond to our commitment to the Charter and obtain the results of peace and security, rights and development.
Andorra would like to use this Assembly to firmly reiterate its commitment to the United Nations, its agencies and multilateralism, to cooperation, inclusion and the solutions that this unique organization offers us. Its values all come together in the form of solidarity as a way to help us overcome a phase of humanity that is still full of uncertainties.
Now more than ever, our country, true to its record of commitment to peace, stands beside the United Nations as it seeks to reshape a multilateral order that can help us meet the remaining challenges and deal with any possible changes, and we see this health crisis as an opportunity to put an end to a model of development and unsustainable globalization that has run its course.
Now is the moment to make sure that solidarity can prevail in all its aspects. Seventy-five years on, we need to be more aware than ever of the spirit that led to the birth of the United Nations.
Thank you very much.